Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 16, 2017

The Court of Appeals hereby passes the following order:

A18A0666. JAMES RUDOLPH COOLEY v. THE STATE.

      On August 17, 2017, James Rudolph Cooley filed a pro se notice of appeal
seeking to appeal an order of the trial court entered on July 24, 2017. However, the
record on appeal only contains an order entered on March 30, 2017, in which the trial
court sentenced Cooley to pay a fine after he pleaded guilty to driving with an expired
license plate. In addition, the Clerk of the State Court of Hall County has informed
this Court that no order in this case was entered on July 24, 2017. Thus, this appeal
is untimely. A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon this Court. Rowland v. State,
264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Here, Cooley filed his notice of appeal
140 days after the only trial court order in the record was entered. Accordingly, this
appeal is hereby DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          11/16/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.